NO. 12-14-00008-CR

                        IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

BRANDI LEIGH LOVE,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                            §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                      §      SMITH COUNTY, TEXAS

                                MEMORANDUM OPINION
                                    PER CURIAM
       Brandi Leigh Love appeals her conviction for possession of a controlled substance.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                       BACKGROUND
       Appellant went to a Walmart store in Tyler, Texas. A Walmart loss prevention employee
noticed that Appellant nervously removed clothes from their hangers, wadded them up, and left
the clothing area. The employee then saw Appellant place the clothes in her purse. Eventually,
Appellant attempted to leave the store without paying for the clothes. The loss prevention
employee confronted Appellant, detained her, and called the police. Appellant admitted to the
employee that she had stolen the clothing. A police officer from the Tyler Police Department
arrived and arrested Appellant. While searching her purse incident to arrest, the officer
discovered a plastic bag containing what he believed to be methamphetamine, along with a pipe
used for smoking methamphetamines. The officer field tested the substance, which tested
presumptively positive as methamphetamine.
         Appellant was arrested and charged with possession of a controlled substance. A DPS
forensic scientist conducted further testing on the substance and determined that it was 0.23
grams of methamphetamine. Appellant was indicted for possession of a controlled substance of
less than one gram, a state jail felony as alleged. Appellant pleaded “not guilty” to the offense,
and the case proceeded to a jury trial. The jury found Appellant guilty of the offense, and
sentenced her to twenty-four months of confinement in a state jail facility.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.1 We have likewise reviewed the record for reversible error and have found
none. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We are in agreement with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and
the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the

         1
           Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file her own brief in this cause. The time for filing such a brief has expired and
no pro se brief has been filed.




                                                         2
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se.
Any petition for discretionary review must be filed within thirty days from the date of this
court’s judgment or the date the last timely motion for rehearing was overruled by this court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 20, 2014


                                          NO. 12-14-00008-CR


                                      BRANDI LEIGH LOVE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1263-13)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.